Citation Nr: 0727311	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to service connection for a 
heart condition, gout, asthma, allergic rhinitis, residuals 
of tuberculosis and amoebic dysentery.  Service connection 
for diabetes mellitus was granted and service connection for 
post-traumatic stress disorder (PTSD)was deferred.  

The veteran's Notice of Disagreement (NOD), received at the 
RO in February 2002, specifically disagreed with the denial 
of service connection for heart problems, asthma and allergic 
rhinitis, residuals of tuberculosis and amoebic dysentery.  

Meanwhile, the RO issued a rating decision in February 2003 
which granted service connection for PTSD and assigned a 50 
percent rating, effective September 7, 2000.  

In August 2003, before the RO issued a Statement of the Case 
addressing the issues appealed in the February 2002 NOD, the 
veteran submitted an informal claim for a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  In this same correspondence, the 
veteran requested to withdraw his appeal as to all issues 
listed on the NOD except for the issue of service connection 
for heart problems.  

In another rating decision issued in August 2003, the RO 
increased the rating for the service-connected PTSD to 70 
percent, effective from September 7, 2000, and granted 
entitlement to a TDIU.  

The RO issued an SOC in March 2004, addressing the issue of 
service connection for a heart condition, the only remaining 
issue on appeal.  The veteran subsequently perfected his 
appeal as to that issue with the submission of a timely VA 
Form 9, received at the RO in April 2004.  

Finally, in an April 2007 rating decision, service connection 
for coronary artery disease was granted.  That rating 
decision, along with an April 2007 supplemental statement of 
the case (SSOC), explained that the veteran's atrial 
fibrillation was unrelated to the coronary artery disease, 
and as such, remained denied, and in appellate status.  


FINDING OF FACT

The veteran's non-service-connected atrial fibrillation is 
aggravated by the service-connected PTSD.  


CONCLUSION OF LAW

The non-service-connected atrial fibrillation is proximately 
due to or aggravated by the service-connected PTSD.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2006).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for atrial fibrillation, there is 
no prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

II.  Service Connection

The veteran seeks service connection for atrial fibrillation.  
This disability has been distinguished from coronary artery 
disease, for which service connection was recently 
established.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The regulation governing secondary service connection was 
amended during the pendency of this appeal.  The revised 
version of 38 C.F.R. § 3.310 became effective October 10, 
2006.  The revised version essentially provides that VA will 
not concede aggravation of a non-service-connected disease or 
injury by a service-connected disease or injury unless the 
baseline level of severity is established by medical 
evidence.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 7, 
2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, the veteran's claim was filed prior to October 10, 
2006, and the Board thus reviews the appeal under the pre-
October 10, 2006, version which would appear to be more 
favorable to the veteran.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) medical evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2006).

The service medical records are negative for atrial 
fibrillation, or any other heart condition.  

Post service medical records show a current diagnosis of 
atrial fibrillation, the onset of which was several years 
after separation from service.  Private treatment records 
from August 1993 reveal that the veteran was treated for 
complaints of a rapid heart beat, intermittently for four 
hours.  The diagnosis was atrial fibrillation with rapid 
ventricular response converted to sinus rhythm.  The veteran 
had another episode in December 1993.  At that time, the 
veteran described the event as fluttering of his heart.  He 
was given IV medication (Digoxin) and shortly thereafter, the 
veteran reverted to sinus mechanism.  He did not have any 
stroke like symptoms before, during, or after the episode.  
He was instructed to continue the medication and to consider 
staying on medication permanently since it was becoming a 
recurrent problem.  The diagnosis was atrial fibrillation, 
rapid ventricular response, resolved.  

VA in-patient hospital records from June-July 2003 reveal 
that the veteran had a left and right heart catheterization, 
which revealed nonobstructive coronary artery disease, mild 
to moderate decrease in left ventricular function, and normal 
left ventrical size.  Additionally, mild pulmonary 
hypertension and mildly elevated "RA" and pulmonary cap 
wedge pressures.  The veteran presented after an 
echocardiogram revealed atrial fibrillation with "RVR."  
The veteran reported worsening of shortness of breath and 
occasional chest tightness during the last several months.  
The veteran reported a history of palpitations for the last 
ten years, which were treated with atenolol and asa.  

At a VA examination in October 2003, the veteran reported 
that he had a history of paroxysmal atrial fibrillation since 
at least the 1990's or possibly earlier.  The veteran 
reported that his hypertension was diagnosed sometime in the 
1980's.  The veteran's diabetes was diagnosed in 2000.  The 
diagnosis was paroxysmal atrial fibrillation.  The examiner 
opined that the veteran's paroxysmal atrial fibrillation was 
likely related to longstanding hypertension.  The examiner 
noted that hypertension was a well known risk factor for 
atrial fibrillation.  The examiner also noted that 
cardiomyopathy, diagnosed earlier in the year may have been 
due to longstanding tachycardia.  An echocardiogram revealed 
mild concentric left ventricular hypertrophy, left 
ventricular ejection fraction of 50 percent and chronic 
atrial fibrillation.  The examiner also opined that the 
veteran's atrial fibrillation was related to the veteran's 
diabetes, particularly because the condition existed prior to 
his diagnosis of diabetes, and because the main risk factor 
for atrial fibrillation is longstanding hypertension.  
Importantly, however, the examiner opined that it was at 
least as likely as not that the veteran's hyperadrenergic 
state related to PTSD may exacerbate the veteran's symptoms 
of palpitations, on the level of approximately 50 percent.  

In an addendum prepared in February 2004, a Nurse 
Practitioner reiterated that the veteran's history of 
hypertension was, at least as likely as not, the cause of the 
atrial fibrillation.  The veteran appeared to develop an 
increased heart rate during periods of stress, but a Holter 
monitor did not document any physical symptoms during the 
rapid heart rate.  The Nurse Practitioner indicated that the 
veteran would still have atrial fibrillation even if he did 
not have PTSD.  Additionally, the stress the veteran 
experienced with PTSD only caused a temporary increase in 
heart rate.  The Nurse Practitioner opined that the veteran's 
mild concentric left ventricular hypertrophy, with left 
ventricular ejection fraction of 50 percent, and cardiac 
catheterization showing left ventricular ejection fraction of 
37 percent with diffuse mild to moderate hypokinesis were 
most likely due to the veteran's hypertension and not atrial 
fibrillation.  

In a September 2005 medical opinion, three VA doctors opined 
that the veteran's coronary artery disease was at least as 
likely as not caused by or a result of his diabetes.  
Additionally, they opined that the veteran's atrial 
fibrillation was not caused by or a result of his diabetes, 
and the veteran's heart failure was not caused by or a result 
of his diabetes.  These doctors did not comment as to whether 
the veteran's atrial fibrillation was aggravated by his PTSD.  

In sum, the evidence of record provides a basis on which to 
grant service connection for atrial fibrillation on the basis 
of aggravation.  There is no evidence of atrial fibrillation 
during service, or within a year after separation from 
service; and there is no medical evidence indicating that the 
atrial fibrillation is related to any incident in service.  
The post-service medical records reveal that the veteran's 
atrial fibrillation began sometime in the early 1990's, and 
that is generally consistent with the veteran's self-reported 
history.  Thus, service connection based on in-service 
incurrence is not warranted.  Nevertheless, the evidence is 
in relative equipoise as to whether the veteran's atrial 
fibrillation is aggravated by a service-connected disability.  
The post-service medical evidence clearly establishes that 
the veteran's atrial fibrillation was likely caused by his 
non-service-connected hypertension.  That does not, however, 
rule out the possibility that the existing atrial 
fibrillation is aggravated by the service-connected PTSD.  
Indeed, a VA doctor in October 2003 specifically opined that 
the veteran's atrial fibrillation was aggravated by the 
service-connected PTSD.  At the outset, it appears that the 
Nurse Practitioner, in the February 2004 addendum, 
contradicts the VA examiner in October 2003, by attempting to 
distinguish between a stress-causing rapid heart rate and 
atrial fibrillation.  In doing so, she stated that the 
veteran's rapid heart rate on a Holter Monitor did not cause 
physical symptoms, and the veteran would have atrial 
fibrillation even if didn't have PTSD.  This opinion, does 
not, however, counteract the opinion of the VA doctor in 
October 2003.   Therefore, the February 2004 addendum opinion 
does not necessarily weigh against the veteran's claim.  

As the evidence is in relative equipoise as to whether the 
veteran's non-service-connected atrial fibrillation is 
aggravated by his service-connected PTSD, the veteran is 
entitled to the benefit of the doubt; and service connection 
for atrial fibrillation on the basis of aggravation is 
warranted.  38 C.F.R. § 3.310;  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).


ORDER

Service connection for atrial fibrillation is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


